EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

On page 1 of the specification, after the title, insert --This application is a 371 of PCT/JP2019/014108, filing date 03/29/2019.--


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and remarks filed 5/17/2022 are persuasive to overcome the prior art of record.
With respect to claim 1 and dependent claims 2-7 and 9-11, the prior art of record does not disclose the additional limitation of “in which the contact surface of one of the contact members is in contact with the contact surface of an other one of the contact members” in combination with the other limitations of claim 1.  The prior art of record, such as Tominga and Koyama, does not disclose this feature.  
With respect to claim 8, the prior art of record does not disclose the additional limitation of “in which the contact surface of one of the contact members is in contact with the contact surface of an other one of the contact members” in combination with the other limitations of claim 8.  The prior art of record, such as Tominga and Koyama, does not disclose this feature.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see remarks on Claim Interpretation, filed 5/17/2022, with respect to the interpretation of “adjustment mechanism” under 35 USC 112(f) have been fully considered and are persuasive.  The interpretation of this element has been interpreted to cover the corresponding structures shims and actuators.
Applicant appears to disagrees with the interpretation under 35 USC 112(f) of “gripping parts for gripping”, but does not appear to put forth any alternative structure.  Thus, the corresponding structure for the “gripping parts” are still considered to be the opposing surfaces, upper and lower gripping pieces, and opening/closing drive unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK